Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6-8, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the tellurium-containing compound layer comprises a compound having a composition represented by a general formula M1xM2zTeyOW, 
where x, y, z, and w are each a number more than 0 and less than 1 indicating an atomic ratio, M1 is copper, M2 is at least one element selected from the group consisting of indium, gallium, and zinc, and the relationship x + y + z + w = 1 is satisfied”, as recited in claim 6.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the tellurium-containing compound layer comprises a compound having a composition represented by a general formula M1xM2zTeyOW,
where x is a number indicating an atomic ratio and satisfying the relationship 0 < x ≤ 0.7, y is a number indicating an atomic ratio and satisfying the relationship 0.1 ≤ y ≤ 0.9, z is a number indicating an atomic ratio and satisfying the relationship 0.1 ≤ z ≤ 0.9, w is a number indicating an atomic ratio and satisfying the relationship 0 < w ≤ 0.6, M1 is copper, M2 is the at least one element selected from the group consisting of indium, gallium, and zinc, and the relationship x + y + z + w = 1 is satisfied”, as recited in claim 8.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the tellurium-containing compound layer comprises a compound having a composition represented by a general formula M1xM2zTeyOW, 
where x, y, z, and w are each a number more than 0 and less than 1 indicating an atomic ratio, M1 is copper, M2 is the at least one element selected from the group 4Application No. 16/803,933Docket No.: TAI/2889US Reply to Office Action of September 9, 2021 consisting of indium, gallium, and zinc, and the relationship x + y + z + w = 1 is satisfied”, as recited in claim 16.
wherein the tellurium-containing compound layer comprises a compound having a composition represented by a general formula M1xM2zTeyOW, 
where x, y, z, and w are each a number more than 0 and less than 1 indicating an atomic ratio, M1 is copper, M2 is at least one element selected from a group consisting of indium, gallium, and zinc, and the relationship x + y + z + w = 1 is satisfied”, as recited in claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 9, 11- 14, and 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sei et al. (U.S. 2013/0256622 A1, hereinafter refer to Sei) in view of Ohba et al. (U.S. 2016/0336378 A1, hereinafter refer to Ohba). 
Regarding Claim 1: Sei discloses a variable resistance element (see Sei, Fig.1 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    268
    352
    media_image1.png
    Greyscale

a first electrode (10) (see Sei, Fig.1 as shown above and ¶ [0053]); 
a second electrode (30) (see Sei, Fig.1 as shown above and ¶ [0054]); and 
a variable resistance layer (22) and a tellurium-containing compound layer (21) between the first electrode (10) and the second electrode (30) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060], and ¶ [0074]),  
wherein the tellurium-containing compound layer (21) comprises tellurium, oxygen, and copper (Cu40 Te60-Ox/CuZrTeO (45 nm)) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1).  
Sei is silent upon explicitly disclosing wherein a maqnetoresistive random access memory (MRAM) layer and a tellurium-containing compound layer between the first electrode and the second electrode,
wherein the tellurium-containing compound layer comprises tellurium, oxygen, copper, and nitrogen.  
Before effective filing date of the claimed invention the disclosed maqnetoresistive random access memory (MRAM) layer and a tellurium-containing compound layer were known to be between the first electrode and the second electrode , and nitrogen in order to increase a resistance change ratio (ON/OFF ratio).
For support see Ohba, which teaches wherein a maqnetoresistive random access memory (MRAM) layer (72) and a tellurium-containing compound layer (71) between the first electrode (10) and the second electrode (20) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], and ¶ [0118]),
wherein the tellurium-containing compound layer (71) comprises tellurium, oxygen, copper, and nitrogen (note: Ohba teaches ion source layer 71 includes a mobile element that include transition metal elements (Group 4 to 6 elements of the periodic table (for example, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W)), Al, copper (Cu), and chalcogen elements selected from tellurium (Te), sulfur (S), and selenium (Se), O and N. Ohba teaches a list of transition metal elements and chalcogen elements; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enable copper (Cu) as transition metal elements and tellurium (Te) as chalcogen elements (note: the primary prior art Sei teaches copper (Cu) as preferred transition metal element and tellurium (Te) as chalcogen element as shown above), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], and ¶ [0237]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei and Ohba to enable the tellurium-containing compound layer (71) to comprise tellurium, oxygen, 
Regarding Claim 2: Sei as modified teaches a variable resistance element as set forth in claim 1 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer (21) comprises a compound having a composition represented by a general formula M1xTeyOW (Cu40 Te60-Ox (45 nm) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060], ¶ [0074], and Table 1),
where x, y, and w are each a number greater than 0 and less than 1 indicating an atomic ratio, M1 is copper, and the relationship x + y + w = 1 is satisfied (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060], ¶ [0074], and Table 1).   
Regarding Claim 3: Sei as modified teaches a variable resistance element as set forth in claim 2 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer (21) has an amorphous structure (see Sei, Fig.1 as shown above and ¶ [0035]).  
Regarding Claim 4: Sei as modified teaches a variable resistance element as set forth in claim 1 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer (21) comprises a compound having a composition represented by a general formula M1xTeyOW (Cu40 Te60-Ox (45 nm) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060], ¶ [0074], and Table 1),
where x is a number indicating an atomic ratio and satisfying the relationship 0 < x ≤ 0.7, y is a number indicating an atomic ratio and satisfying the relationship 0.1 ≤ y ≤ 0.9, w is a number indicating an atomic ratio and satisfying the relationship 0 < w ≤ 0.6, 
The combination of Sei and Ohba is silent upon explicitly disclosing the compositions of the metal chalcogenide oxide layer elements; however, Sei teaches an elements that constitute the metal chalcogenide oxide layer; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the compositions of the metal chalcogenide oxide layer elements through routine experimentation and optimization to retain relatively high resistance values recorded with a low current and improve a performance of controlling these resistance values because the compositions of the metal chalcogenide oxide layer elements is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 9: Sei as modified teaches a variable resistance element as set forth in claim 1 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer (21) has an amorphous structure (see Sei, Fig.1 as shown above and ¶ [0035]).  
Regarding Claim 11: Sei as modified teaches a variable resistance element as set forth in claim 1 as above. The combination of Sei and Ohba further teaches wherein the first and second electrodes (10/30
Regarding Claim 12: Sei discloses a memory storage device (see Sei, Fig.1 as shown above and ¶ [0001]), comprising: 
a memory cell structure (20) connected between a word line (10) and a bit line (30) (see Sei, Fig.1 as shown above and ¶ [0053]- ¶ [0054]), the memory cell structure comprising: 
a variable resistance layer (22) and a tellurium-containing compound layer (21) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1), 
wherein the tellurium-containing compound layer (21) comprises tellurium, oxygen, and copper (Cu40 Te60-Ox/CuZrTeO (45 nm)) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1). 
Sei is silent upon explicitly disclosing wherein a magnetoresistive random access memory (MRAM) layer and a tellurium-containing compound layer, wherein the tellurium-containing compound layer comprises tellurium, oxygen, copper, and nitrogen.
Before effective filing date of the claimed invention the disclosed  magnetoresistive random access memory (MRAM) layer and a tellurium-containing compound layer, wherein the tellurium-containing compound layer were known to comprise tellurium, oxygen, copper, and nitrogen in order to increase a resistance change ratio (ON/OFF ratio).
For support see Ohba, which teaches wherein a magnetoresistive random access memory (MRAM) layer (72) and a tellurium-containing compound layer (71), wherein the tellurium-containing compound layer (71) comprises tellurium, oxygen, copper, and nitrogen (note: Ohba teaches ion source layer 71 includes a mobile element that include transition metal elements (Group 4 to 6 elements of the periodic table (for example, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W)), Al, copper (Cu), and chalcogen elements selected from tellurium (Te), sulfur (S), and selenium (Se), O and N. Ohba teaches a list of transition metal elements and chalcogen elements; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enable copper (Cu) as transition metal elements and tellurium (Te) as chalcogen elements (note: the primary prior art Sei teaches copper (Cu) as preferred transition metal element and tellurium (Te) as chalcogen element as shown above), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], ¶ [0118], and ¶ [0237]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei and Ohba to enable the tellurium-containing compound layer (71) to comprise tellurium, oxygen, copper, and nitrogen as taught by Ohba in order to increase a resistance change ratio (ON/OFF ratio) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], ¶ [0118], and ¶ [0237]).
Regarding Claim 13: Sei as modified teaches a memory storage device as set forth in claim 12 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer (21) comprises a compound having a composition represented by a general formula M1xTeyOW (Cu40 Te60-Ox (45 nm)) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1),

Regarding Claim 14: Sei as modified teaches a memory storage device as set forth in claim 12 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer (21) has an amorphous structure (see Sei, Fig.1 as shown above and ¶ [0035]). 
Regarding Claim 17: Sei discloses a variable resistance element (see Sei, Fig.1 as shown above and ¶ [0001]), comprising: 
a first electrode (10) (see Sei, Fig.1 as shown above and ¶ [0053]- ¶ [0054]); 
a second electrode (30) (see Sei, Fig.1 as shown above and ¶ [0053]- ¶ [0054]); and 
a stacked structure (20) between the first and second electrodes (10/30) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1), the stacked structure including: 
a variable resistance layer (22) and a tellurium-containing compound layer (21) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1), and 
wherein the tellurium-containing compound layer (21) comprises tellurium, oxygen, and copper (Cu40 Te60-Ox/CuZrTeO (45 nm)) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1).  
Sei is silent upon explicitly disclosing wherein a maqnetoresistive random access memory (MRAM) layer, and a tellurium-containing compound layer, 
, and nitrogen.
Before effective filing date of the claimed invention the disclosed maqnetoresistive random access memory (MRAM) layer and a tellurium-containing compound layer were known to be between the first electrode and the second electrode and the tellurium-containing compound layer were known to comprise tellurium, oxygen, copper, and nitrogen in order to increase a resistance change ratio (ON/OFF ratio).
For support see Ohba, which teaches wherein a maqnetoresistive random access memory (MRAM) layer (72) and a tellurium-containing compound layer (71) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], and ¶ [0118]),
wherein the tellurium-containing compound layer (71) comprises tellurium, oxygen, copper, and nitrogen (note: Ohba teaches ion source layer 71 includes a mobile element that include transition metal elements (Group 4 to 6 elements of the periodic table (for example, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W)), Al, copper (Cu), and chalcogen elements selected from tellurium (Te), sulfur (S), and selenium (Se), O and N. Ohba teaches a list of transition metal elements and chalcogen elements; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enable copper (Cu) as transition metal elements and tellurium (Te) as chalcogen elements (note: the primary prior art Sei teaches copper (Cu) as preferred transition metal element and tellurium (Te) as chalcogen element as shown above), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], and ¶ [0237]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei and Ohba to enable the tellurium-containing compound layer (71) to comprise tellurium, oxygen, copper, and nitrogen as taught by Ohba in order to increase a resistance change ratio (ON/OFF ratio) (see Ohba, Fig.10, ¶ [0019], ¶ [0110], and ¶ [0237]).
Regarding Claim 18: Sei as modified teaches a variable resistance element as set forth in claim 17 as above. The combination of Sei and Ohba further teaches wherein the tellurium-containing compound layer comprises a compound having a composition represented by a general formula M1xTeyOW (Cu40 Te60-Ox (45 nm)) (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1),
where x, y, and w are each a number greater than 0 and less than 1 indicating an atomic ratio, M1 is copper, and the relationship x + y + w = 1 is satisfied (see Sei, Fig.1 as shown above, ¶ [0059]- ¶ [0060],  ¶ [0074], and Table 1).  
Claims 5, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sei et al. (U.S. 2013/0256622 A1, hereinafter refer to Sei) and Ohba et al. (U.S. 2016/0336378 A1, hereinafter refer to Ohba) as applied to claim 1, 12, and 17 above, and further in view of Park et al. (U.S. 2009/0250682 A1, hereinafter refer to Park).
Regarding Claim 5: Sei as modified teaches a variable resistance element as applied to claim 1 above; however, the combination of Sei and Ohba is silent upon 
Before effective filing date of the claimed invention the disclosed tellurium-containing compound layer were known to comprises at least one element selected from a group consisting of indium, gallium, and zinc in order to obtain a phase change memory device having improved electrical characteristics and reliability.  
For support see Park, which teaches wherein the tellurium-containing compound layer (phase change pattern) further comprises at least one element selected from a group consisting of indium, gallium, and zinc (note:  M includes at least one of a transition metal (note: the primary prior art teaches the preferred transition metal would be copper), G.sub.x may be Gex1G'x2 and G' may be Al, Ga, In, Si, Sn, As, Sb, or Bi. Ty may be Tey1Sey2) (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei, Ohba, and Park to enable tellurium-containing compound layer (phase change pattern) to comprises at least one element selected from a group consisting of indium, gallium, and zinc as taught by Park in order to obtain a phase change memory device having improved electrical characteristics and reliability (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]). 
Regarding Claim 15: Sei as modified teaches a memory storage device as applied to claim 12 above; however, the combination of Sei and Ohba is silent upon explicitly disclosing wherein the tellurium-containing compound layer further comprises at least one element selected from a group consisting of indium, gallium, and zinc. 

For support see Park, which teaches wherein the tellurium-containing compound layer (phase change pattern) further comprises at least one element selected from a group consisting of indium, gallium, and zinc (note:  M includes at least one of a transition metal (note: the primary prior art teaches the preferred transition metal would be copper), G.sub.x may be Gex1G'x2 and G' may be Al, Ga, In, Si, Sn, As, Sb, or Bi. Ty may be Tey1Sey2) (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei, Ohba, and Park to enable tellurium-containing compound layer (phase change pattern) to comprises at least one element selected from a group consisting of indium, gallium, and zinc as taught by Park in order to obtain a phase change memory device having improved electrical characteristics and reliability (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).
Regarding Claim 20: Sei as modified teaches a variable resistance element as applied to claim 1 above; however, the combination of Sei and Ohba is silent upon explicitly disclosing wherein the tellurium-containing compound layer further comprises at least one element selected from a group consisting of tin and bismuth.  
Before effective filing date of the claimed invention the disclosed tellurium-containing compound layer to comprise at least one element selected from a group 
For support see Park, which teaches wherein the tellurium-containing compound layer (phase change pattern) further comprises at least one element selected from a group consisting of tin and bismuth (note:  M includes at least one of a transition metal (note: the primary prior art teaches the preferred transition metal would be copper), G.sub.x may be Gex1G'x2 and G' may be Al, Ga, In, Si, Sn, As, Sb, or Bi. Ty may be Tey1Sey2) (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei, Ohba, and Park to enable tellurium-containing compound layer (phase change pattern) to comprise at least one element selected from a group consisting of tin and bismuth as taught by Park in order to obtain a phase change memory device having improved electrical characteristics and reliability (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).
Regarding Claim 21: Sei as modified teaches a memory storage device as applied to claim 12 above; however, the combination of Sei and Ohba is silent upon explicitly disclosing wherein the tellurium-containing compound layer further comprises at least one element selected from a group consisting of tin and bismuth.   
Before effective filing date of the claimed invention the disclosed tellurium-containing compound layer to comprise at least one element selected from a group consisting of tin and bismuth in order to obtain a phase change memory device having improved electrical characteristics and reliability.  
phase change pattern) further comprises at least one element selected from a group consisting of tin and bismuth (note:  M includes at least one of a transition metal (note: the primary prior art teaches the preferred transition metal would be copper), G.sub.x may be Gex1G'x2 and G' may be Al, Ga, In, Si, Sn, As, Sb, or Bi. Ty may be Tey1Sey2) (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei, Ohba, and Park to enable tellurium-containing compound layer (phase change pattern) to comprise at least one element selected from a group consisting of tin and bismuth as taught by Park in order to obtain a phase change memory device having improved electrical characteristics and reliability (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).
Regarding Claim 22: Sei as modified teaches a variable resistance element as applied to claim 17 above; however, the combination of Sei and Ohba is silent upon explicitly disclosing wherein the tellurium-containing compound layer further comprises at least one element selected from a group consisting of tin and bismuth.    
Before effective filing date of the claimed invention the disclosed tellurium-containing compound layer to comprise at least one element selected from a group consisting of tin and bismuth in order to obtain a phase change memory device having improved electrical characteristics and reliability. 
For support see Park, which teaches wherein the tellurium-containing compound layer (phase change pattern) further comprises at least one element selected from a group consisting of tin and bismuth (note:  M includes at least one of a transition metal (note: the primary prior art teaches the preferred transition metal would be copper), G.sub.x may be Gex1G'x2 and G' may be Al, Ga, In, Si, Sn, As, Sb, or Bi. Ty may be Tey1Sey2) (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sei, Ohba, and Park to enable tellurium-containing compound layer (phase change pattern) to comprise at least one element selected from a group consisting of tin and bismuth as taught by Park in order to obtain a phase change memory device having improved electrical characteristics and reliability (see Park, ¶ [0005], and ¶ [0013]- ¶ [0014]).
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BITEW A DINKE/Primary Examiner, Art Unit 2896